          Case 1:19-cr-00107-AT Document 25 Filed 08/05/19 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: ____________________
                                                                DATE FILED: __8/5/2019___

              -against-
                                                                           19 Cr. 107 (AT)
JOHN ULRICH,
                                                                               ORDER
                              Defendant.
ANALISA TORRES, District Judge:

      Defendant having filed pretrial motions, ECF No. 23, the status conference scheduled for
September 3, 2019 is ADJOURNED to November 7, 2019, at 12:00 p.m.

       SO ORDERED.

Dated: August 5, 2019
       New York, New York
